          Case 1:15-cv-02739-LAP Document 282 Filed 02/15/21 Page 1 of 2




                                                           February 15, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:    Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                       YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                       al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                       Park”)

Dear Judge Preska:

               We write on behalf of Defendants the Republic of Argentina and YPF S.A., and
Burford Capital LLC (“Burford”) in connection with the Court’s prior orders (Petersen ECF Nos.
220, 251, 258; Eton Park ECF No. 159, 191, 196) and our January 29, 2021 letter (Petersen ECF
No. 273; Eton Park ECF No. 211) to provide a further status report regarding discovery as to
Burford.

                The parties are continuing to negotiate searches intended to capture documents
responsive to Defendants’ outstanding requests and certain aspects of the scope of Burford’s
response. To date, Burford has produced approximately 700 documents, comprising 2,737 pages.
Burford is in the process of reviewing approximately 80,000 documents and currently expects to
substantially complete its production by March 5, 2021, subject to the resolution of certain open
issues.

              In light of the continued discussions and Burford’s ongoing production, Defendants
and Burford propose to provide a further status report to the Court on these issues by March 12,
2021.

Respectfully,


/s/ Robert J. Giuffra, Jr.                      /s/ Gregory P. Joseph
Robert J. Giuffra, Jr.                          Gregory P. Joseph
Sergio J. Galvis                                Pamela Jarvis
Joseph E. Neuhaus                               Rachel M. Cherington
Thomas C. White
Elizabeth A. Cassady                            JOSEPH HAGE & AARONSON LLP
                                                485 Lexington Avenue, 30th Floor
SULLIVAN & CROMWELL LLP                         New York, New York 10017
125 Broad Street                                Telephone:    (212) 407-1210
New York, New York 10004-2498                   Facsimile:    (212) 407-1280
Telephone:    (212) 558-4000
Facsimile:    (212) 558-3588
                                                Counsel for Buford Capital LLC
Counsel for The Argentine Republic
        Case 1:15-cv-02739-LAP Document 282 Filed 02/15/21 Page 2 of 2




 The Honorable Loretta A. Preska                                     -2-




/s/ Mark P. Goodman
Mark P. Goodman
Donald Francis Donovan
Shannon Rose Selden
Dietmar W. Prager
DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, New York 10022
Telephone:   (212) 909-6000
Facsimile:   (212) 909-6836

Counsel for YPF S.A.



cc:   Counsel of Record
